382 U.S. 366 (1966)
INTERNATIONAL UNION OF ELECTRICAL, RADIO & MACHINE WORKERS, AFL-CIO
v.
NATIONAL LABOR RELATIONS BOARD ET AL.
No. 87.
Supreme Court of United States.
Decided January 17, 1966.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SECOND CIRCUIT.
Irving Abramson, Benjamin C. Sigal and Winn I. Newman for petitioner.
Solicitor General Cox, Arnold Ordman, Dominick L. Manoli, Norton J. Come and Laurence S. Gold for National Labor Relations Board, and David L. Benetar and Sanford Browde for General Electric Co., respondents.
PER CURIAM.
The petition for a writ of certiorari to the United States Court of Appeals for the Second Circuit is granted, the judgments are vacated and the case is remanded to that court for further consideration in light of Automobile Workers v. Scofield, ante, p. 205.